DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Bozzo on 28 January 2021.

The application has been amended as follows: 

Cancel claims 1-5 and 17-20.

Allowable Subject Matter
Claims 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record that comes closest to teaching the limitations is Okoniewski (US 2011/0309128), which teaches sensing a misfired/malformed staple, but fails to teach a circular stapler and adjusting staple height. Zand (US 2009/0234248) teaches sensing a 
Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KATIE L GERTH/Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731